DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, applicant discloses “wherein the control system is further operable to at least one of: 
(i) Detrend the pressure data; and 
(ii) Apply a Fourier transform to the detrended data or the pressure data to transform the pressure data into the frequency domain data.” Applicant discloses at least one of but then discloses two limitations where (ii) is dependent on (i), this leaves the claim indefinite and unclear to the bounds of the claim. The claim can be interpreted differently amongst readers, for example a reader can take the second limitation “apply a Fourier transform to the detrended data or the pressure data to transform the pressure data into the frequency domain data” but it would also be unclear since there so no prior citing of 
Appropriate correction is required. 

The terms "at least approximately" in claim 21 is a relative term which renders the claim indefinite.  The terms "at least approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 21, applicant discloses "at least approximately" in claim 21, however it is unclear to what the applicant defines "at least approximately" and therefore the metes and bounds of the claim is unclear and indefinite.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 8, 11, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Buyers (Document Id: US 20130213644 A1) in view of Holzhausen (US Patent No.: 4783769).

Regarding claim 1, Buyers teaches generating a hydraulic impulse in a fluid in the wellbore, wherein the hydraulic impulse reflects between a surface boundary and a downhole boundary, and wherein the downhole boundary is one of the downhole object or the formation anomaly. (Paragraph 81,84, 27-31, Fig.6)

Further regarding claim 1, Buyers teaches collecting data at the surface on pressure in the fluid as the hydraulic impulse reflects between the surface boundary and the downhole boundary. (Paragraph 81,84, 27-31, 100-101)

Further regarding claim 1, Buyers teaches determining a location of the downhole object or the formation anomaly. (Claim.1, Paragraph 27-31)

Further regarding claim 1, Buyers teaches a method of collecting data but does not explicitly teach transforming the collected data into frequency domain data.
Holzhausen, in the same field of endeavor teaches transforming data into frequency domain data. (Col.14, lines 60-66, Fig.11) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Buyers to incorporate transforming data into frequency domain data as taught by Holzhausen in order to determine the frequency content of the oscillations for uncertainties at fracture depths. 

Regarding claim 2, Buyers teaches wherein the downhole object is one of a plug in the wellbore, a downhole tool positioned within a casing in the wellbore, or a perforation or hole through the casing or other tubular associated with the wellbore.(Paragraph 83 and 85, Fig.6, 16, 12) 

Regarding claim 3, Buyers teaches wherein generating the hydraulic impulse comprises one or more of altering a flow rate of a pump injecting fluid into the wellbore, opening a valve, and closing a valve. (Paragraph 13, lines 1-6, Paragraph 23, lines 1-2)


Regarding claim 5, Buyers teaches collecting data but does not explicitly teach wherein transforming the collected data into frequency domain data comprises applying a Fourier transform to the collected data.
Holzhausen, in the same field of endeavor teaches wherein transforming the collected data into frequency domain data comprises applying a Fourier transform to the collected data. (Col.14, lines 63-66) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Buyers to incorporate wherein transforming the collected data into frequency domain data comprises applying a Fourier transform to the collected data as taught by Holzhausen in order to determine the frequency content of the oscillations for uncertainties at fracture depths.

Regarding claim 6, Buyers teaches the invention as claimed but does not explicitly teach identifying component frequencies in the frequency domain data, wherein the component frequencies are associated with pressure peaks in the frequency domain data.
Holzhausen, in the same field of endeavor teaches identifying component frequencies in the frequency domain data, wherein the component frequencies are associated with pressure peaks in the frequency domain data. (Col.6, lines 1-2, Fig.4, 11) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Buyers to incorporate identifying component frequencies in the frequency domain data, wherein the component frequencies are associated with pressure peaks in the frequency domain data as taught by Holzhausen in order to identify and illustrate pressure peaks in the frequency domain. 

Regarding claim 8, Buyers teaches determining a wave in the wellbore; and using the wave to determine the location of the downhole object or the formation anomaly. (Paragraph 81, 27-31, claim 1) Buyers does not explicitly disclose velocity associated with the waves/signals however it would have been obvious to one having ordinary skill in the art before the effective filling date to determine velocity of the waves/signals since velocity readings and determination is very commonly known in the art. 

Regarding claim 11, Buyers teaches the invention as claimed but does not explicitly teach wherein the formation anomaly is one or more of a fracture depth, a fracture density, a fracture length, a fracture permeability, a fracture flow characteristic, a perforation density, and a penetration depth.

Holzhausen, in the same field of endeavor teaches wherein the formation anomaly is one or more of a fracture depth, a fracture density, a fracture length, a fracture permeability, a fracture flow characteristic, a perforation density, and a penetration depth. (Col.2, lines 1-27) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Buyers to incorporate wherein the formation anomaly is one or more of a fracture depth, a fracture density, a fracture length, a fracture permeability, a fracture flow characteristic, a perforation density, and a penetration depth as taught by Holzhausen in order to determine and identify a fracture flow characteristic (wave speed and viscosity of the fluids in the wellbore and fracture).

Regarding claim 17, Buyers teaches a sensor (28) to collect data over time on a pressure of a fluid within the wellbore, the sensor positioned at the surface, wherein the pressure data is collected as a hydraulic impulse travels in the wellbore between the downhole object and a surface boundary. (Paragraph 85, lines 1-9, Fig.6)

Further regarding claim 17, Buyers teaches a control system including at least a memory, a processor in communication with the memory, and instructions stored on the memory and executable by the processor. (Paragraph 43)

Further regarding claim 17, Buyers teaches the control system operable to: receive the pressure data collected by the sensor. (Paragraph 43, Paragraph 85, lines 1-9, Fig.6) Buyers discloses an apparatus 12 comprising a pressure monitoring device which includes a pressure sensor 28, Buyers also discloses The step of calibrating the time reading may be performed employing a microprocessor, which may be associated with the pressure monitoring device henceforth it is inherent that the control system is receiving pressure data from the pressure sensor 28. Buyers does not explicitly teach transforming the pressure data into frequency domain data; and determining a distance to the downhole object or a characteristic of the subterranean formation using the frequency domain data.
Holzhausen, in the same field of endeavor teaches transforming the pressure data into frequency domain data (Col.14, lines 60-66, Fig.11) and determining a distance to the downhole object or a characteristic (resonant frequencies of the well) of the subterranean formation using the frequency domain data. (Col.14, lines 63-68) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Buyers to incorporate transforming the pressure data into frequency domain data and determining a distance to the downhole object or a characteristic of the subterranean formation using the frequency domain data as taught by Holzhausen in order to determine the frequency content of the oscillations for uncertainties at fracture depths.

Regarding claim 18, Buyers teaches a control system and pressure data collected by a sensor as detailed above but does not explicitly teach wherein the control system is further operable to determine at least one harmonic frequency in the pressure data collected by the sensor.
Holzhausen, in the same field of endeavor teaches harmonic frequency. (Col.3, lines 65-68, Col.9, lines 6-9, Col.9, lines 51-55, Fig.11) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Buyers to incorporate harmonic frequency as taught by Holzhausen in order to illustrate and determine harmonic frequency of the data.

Regarding claim 21, Buyers teaches wherein the sensor (28) is operable to collect data. (Paragraph 85, lines 1-9, Fig.6) Buyers teaches the invention as claimed but does not explicitly at a sample rate of at least approximately 1.5 Hz. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to sample rate of at least approximately 1.5 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Claims 4, 7, 9-10, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buyers in view of Holzhausen and in further view of Lemarenko (Document Id: US 20170176622 A1)

Regarding claim 4, Buyers teaches collecting data but does not explicitly teach detrending the collected data. 
Lemarenko, in the same field of endeavor teaches detrending collected data. (Paragraph 7, claim 1, Paragraph 60, lines 5-10) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Buyers to incorporate detrending collected data as taught by Lemarenko in order to noise outside a region of interest.

Regarding claim 7, Buyers teaches the invention as claimed but does not explicitly teach normalizing a component frequency of a second peak identified in the frequency domain data to determine a second normalized 46Attorney Docket No. 4843-162 fundamental frequency of the hydraulic impulse, wherein the second peak has a second frequency that is higher than a first frequency of a first peak.
Holzhausen, in the same field of endeavor teaches a component frequency of a second peak identified in the frequency domain data to determine a second fundamental frequency of the hydraulic impulse, wherein the second peak has a second frequency that is higher than a first frequency of a first peak. (Fig.11, Fig.1a-4, Col.15, lines 61-64, Col.6, lines 1-2) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Buyers to incorporate normalizing a component frequency of a second peak identified in the frequency domain data to determine a second normalized 46Attorney Docket No. 4843-162 fundamental frequency of the hydraulic impulse, wherein the second peak has a second frequency that is higher than a first frequency of a first peak as taught by Holzhausen in order to identify and illustrate pressure peaks in the frequency domain. Buyer in view of Holzhausen does not explicitly teach normalizing. 
Lemarenko, in the same field of endeavor teaches normalizing. (Paragraph 7, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling 

Regarding claim 9, Buyers teaches wherein the location of the downhole object or the formation anomaly is determined based on a wave in the wellbore. (Paragraph 81, 27-31, Claim 1) Buyers also teaches hydraulic impulse. (Paragraph 81) Buyers does not explicitly disclose velocity associated with the waves/signals however it would have been obvious to one having ordinary skill in the art before the effective filling date to determine velocity of the waves/signals since velocity readings and determination is very commonly known in the art. Buyers does not explicitly at least one normalized fundamental frequency of the hydraulic impulse.
Lemarenko, in the same field of endeavor teaches at least one normalized fundamental frequency of an impulse. (Paragraph 7, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Buyer in view of Holzhausen to incorporate at least one normalized fundamental frequency of an impulse as taught by Lemarenko in order to result in a specular spectrum and further data processing.

Regarding claim 10, Buyers teaches the invention as claimed but does not explicitly teach wherein the at least one normalized fundamental frequency comprises one or more of a second, a third, a fourth, a fifth, and a sixth normalized fundamental frequency.
Lemarenko, in the same field of endeavor teaches wherein the at least one normalized fundamental frequency comprises one or more of a second, a third, a fourth, a fifth, and a sixth normalized fundamental frequency. (Paragraph 7, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have 

Regarding claim 12, Buyers in view of Holzhausen teach the invention as claimed but do not explicitly teach a non-transitory computer readable medium comprising a set of instructions stored thereon that, when executed by a processor of a control system, cause the processor to determine a distance to a downhole object in a wellbore or a characteristic of a subterranean formation.
Lemarenko, in the same field of endeavor teaches a non-transitory computer readable medium comprising a set of instructions stored thereon that, when executed by a processor of a control system, cause the processor to determine a distance to a downhole object in a wellbore or a characteristic of a subterranean formation. (Paragraph 8, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Buyers in view of Holzhausen to incorporate a non-transitory computer readable medium comprising a set of instructions stored thereon that, when executed by a processor of a control system, cause the processor to determine a distance to a downhole object in a wellbore or a characteristic of a subterranean formation as taught by Lemarenko in order to have a processor that executes a set of instructions. 

Further regarding claim 12, Buyers teaches a method to receive data collected over time on a pressure in a fluid within the wellbore, wherein the data is collected at the surface, and wherein the pressure data is collected as a hydraulic impulse reflects in the wellbore 

Lemarenko, in the same field of endeavor teaches instructions. (Paragraph 8, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Buyer to incorporate instructions as taught by Lemarenko in order to have a processor that executes a set of instructions.

Further regarding claim 12, Buyers teaches the invention as claimed but does not explicitly teach an instruction to transform the received data into frequency domain data. 
Holzhausen, in the same field of endeavor teaches transforming the received data into frequency domain data. (Col.14, lines 60-66, Fig.11) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Buyers to incorporate transforming the received data into frequency domain data as taught by Holzhausen in order to determine the frequency content of the oscillations for uncertainties at fracture depths. Buyers in view of Holzhausen teaches the invention as claimed but does not explicitly teach instructions.
Lemarenko, in the same field of endeavor teaches instructions. (Paragraph 8, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Buyers in view of Holzhausen to incorporate instructions as taught by Lemarenko in order to have a processor that executes a set of instructions.

Further regarding claim 12, Buyers teaches a method of determining a distance to the downhole object. (Paragraph 81, 84, 27-31, 100-101) Buyers teaches the invention as claimed but does not explicitly teach instructions and frequency domain data.
Holzhausen, in the same field of endeavor teaches frequency domain data. (Col.14, lines 60-66, Fig.11) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Buyers to incorporate frequency domain data as taught by Holzhausen in order to determine the frequency content of the oscillations for uncertainties at fracture depths. Buyers in view of Holzhausen teaches the invention as claimed but does not explicitly teach instructions. 
Lemarenko, in the same field of endeavor teaches instructions. (Paragraph 8, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Buyers in view of Holzhausen to incorporate instructions as taught by Lemarenko in order to have a processor that executes a set of instructions.

Regarding claim 13, Buyers teaches the invention as claimed but does not explicitly teach instruction to apply a Fourier transform to the received data to transform the received data into the frequency domain data.
Holzhausen, in the same field of endeavor teaches to apply a Fourier transform to the received data to transform the received data into the frequency domain data. (Col.14, lines 63-66) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Buyers to incorporate to apply a Fourier transform to the received data to transform the received data into the frequency domain data as taught by Holzhausen in order to determine the frequency content of the oscillations for uncertainties at fracture depths. Buyer in view of Holzhausen teach the invention as claimed but do not explicitly teach instructions.
Lemarenko, in the same field of endeavor teaches instructions. (Paragraph 8, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling 

Regarding claim 14, Buyers teaches receiving pressure data as detailed above but does not explicitly teach an instruction to identify a component frequency in the frequency domain data.
Lemarenko, in the same field of endeavor teaches an instruction to identify a component frequency in the frequency domain data. (Paragraph 8, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Buyers to incorporate an instruction to identify a component frequency in the frequency domain data as taught by Lemarenko in order to determine and illustrate component frequency in the frequency domain data for data processing. 

Regarding claim 15, Buyers teaches receiving pressure data as detailed above but does not explicitly teach an instruction to normalize a second component frequency identified in the frequency domain data.
Lemarenko, in the same field of endeavor teaches an instruction to normalize a second component frequency identified in the frequency domain data. (Paragraph 8, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Buyers to incorporate an instruction to normalize a second component frequency identified in the frequency domain data as taught by Lemarenko in order to result in a specular spectrum and further process the received data. 

Regarding claim 16, Buyers teaches wherein the distance to the downhole object is determined based on a velocity of a wave. (Paragraph 81, 27-31, claim 1) Buyers also 
Lemarenko, in the same field of endeavor teaches at least one normalized fundamental frequency of the data identified in the frequency domain data. (Paragraph 8, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Buyers to incorporate at least one normalized fundamental frequency of the data identified in the frequency domain data as taught by Lemarenko in order to result in a specular spectrum and further process the received data.

Regarding claim 19, Buyers teaches a control system as detailed above but does not explicitly teach a method to apply a Fourier transform to the detrended data or the pressure data to transform the pressure data into the frequency domain data.
Holzhausen, in the same field of endeavor teaches a method to apply a Fourier transform to the detrended data or the pressure data to transform the pressure data into the frequency domain data. (Col.14, lines 63-66) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Buyers to incorporate a method to apply a Fourier transform to the detrended data or the pressure data to transform the pressure data into the frequency domain data as taught by Holzhausen in order to determine the frequency content of the oscillations for uncertainties at fracture depths. Buyers in view of Holzhausen does not explicitly teach detrending pressure data.
 Lemarenko, in the same field of endeavor teaches detrending data. (Paragraph 7, claim 1, Paragraph 60, lines 5-8) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Buyers to incorporate detrending data as taught by Lemarenko in order to noise outside a region of interest.

Regarding claim 20, Buyers teaches determining location (distance). (Paragraph 81, 27-31, claim 1) Buyers does not explicitly teach wherein the distance is determined using a normalized fundamental frequency of one or more of a second peak, a third peak, a fourth peak, a fifth peak, and a sixth peak identified in the frequency domain data.
Lemarenko, in the same field of endeavor teaches using a normalized fundamental frequency of one or more of a second peak, a third peak, a fourth peak, a fifth peak, and a sixth peak identified in the frequency domain data. (Paragraph 7, claim 1) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Buyers to incorporate using a normalized fundamental frequency of one or more of a second peak, a third peak, a fourth peak, a fifth peak, and a sixth peak identified in the frequency domain data as taught by Lemarenko in order to result in a specular spectrum and further process the received data


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645